The opinion of the court was delivered by
Mason, J.:
This action was brought upon a money judgment rendered in another state. The only defense interposed was a cross demand for money had and received. No evidence in behalf of the defendants was offered at the trial, but they asked a continuance on the ground that one of them was sick and the other (her husband) was required to be in attendance upon her. Complaint is made of the overruling of that motion and a motion for a new trial, and a motion to set aside the ruling on the latter motion. These matters were determined upon conflicting evidence, part of which was oral, and we see no ground for interfering with the decision of the trial court.
The judgment is affirmed.